January 25, 1938. The opinion of the Court was delivered by
The issue in this case, which involves the construction of an indenture entered into between the plaintiff, Henry C. Cheves, and the defendant, City Council of Charleston, was decided in the Court below in favor of the defendant.
From the adverse decree, the plaintiff appeals.
After a careful study and review of the record, we are convinced that the Circuit Judge, Hon. J. Henry Johnson, reached the proper conclusion in the case. The exceptions are, therefore, overruled, and the judgment and decree of the Circuit Court affirmed. Let the Circuit decree be reported.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM and BAKER concur.
MR. JUSTICE CARTER did not participate on account of illness.
 *Page 1